       Case 4:20-cv-00099-RP-HCA Document 4 Filed 03/25/20 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA


THOMAS BLAND,                                )
                                             )
       Plaintiff,                            )      Case No. 20-cv-99 RP-HCA
                                             )
vs.                                          )
                                             )
SWIFT PORK COMPANY, JBS                      )      DEFENDANTS’ ANSWER
USA FOOD COMPANY and                         )
CHELSEE CORNELIUS,                           )      (REMOVED FROM WAPELLO
                                             )      COUNTY; CASE NO. LALA106090)
       Defendants.                           )
                                             )

       Defendants, Swift Pork Company, JBS USA Food Company and Chelsee Cornelius,

(“Defendants”), by and through their attorneys, Ogletree, Deakins, Nash, Smoak & Stewart,

P.C., for their Answer to Plaintiff’s Petition at Law and Jury Demand (“Petition”) filed by

Plaintiff, Thomas Bland (“Bland” or “Plaintiff”) and states defenses as follows:

       1.      At all times pertinent herein the Plaintiff, Thomas Bland, (hereinafter referred to

as “Bland”) was and is an individual and resident of Wapello County, Iowa.

       ANSWER:        Defendants admit that the Plaintiff is a citizen of Iowa, but is without

knowledge or information to admit or deny the truth of the remaining allegations of Paragraph 1

and therefore deny the same.

       2.      At all times pertinent herein the Defendant, Swift Pork Company (hereinafter

referred to as “JBS”) was and is a Delaware Corporation with a place of business in and around

Ottumwa, Iowa.

       ANSWER:          Defendants admit the allegations of Paragraph 2.
       Case 4:20-cv-00099-RP-HCA Document 4 Filed 03/25/20 Page 2 of 13



       3.      At all times pertinent herein the Defendant JBS USA Food Company, (hereinafter

referred to as “JBS”) was and is the parent corporation of Swift Pork Company with a place of

business in and around Ottumwa, Iowa.

       ANSWER:         Defendants admit the allegations of Paragraph 3.

       4.      At all times pertinent herein the Defendant Chelsee Cornelius, (hereinafter

referred to as “Cornelius) was the human resources manager for JBS at the Ottumwa, Iowa

location and a resident of Iowa.

       ANSWER:         Defendants admit the allegations of Paragraph 4.

       5.      Plaintiff has filed a complaint with the Iowa Civil Rights Commission and

received a right-to-sue letter on November 1, 2019.

       ANSWER:         Defendants admit the allegations of Paragraph 5.

                                   FACTUAL BACKGROUND

       6.      Plaintiff repleads and incorporates Paragraphs 1-5 and 33-52 as if pled here.

       ANSWER:         Defendants re-allege and incorporate its responses to the preceding

paragraphs as though fully set forth.

       7.      Plaintiff began his employment with JBS on or about July 1, 1991.

       ANSWER:         Defendants admit the allegation of Paragraph 7.

       8.      Plaintiff worked as the floor janitor from 1997-2018.

       ANSWER:         Defendants admit the allegation of Paragraph 8.

       9.      Defendant Chelsee Cornelius worked as the human resources manager for JBS

during the course of Plaintiff’s employment.

       ANSWER:         Defendants admit the allegation of Paragraph 9.




                                                2
       Case 4:20-cv-00099-RP-HCA Document 4 Filed 03/25/20 Page 3 of 13



       10.     Throughout his employment with the Defendants, the Plaintiff met applicable job

qualifications, was qualified for the positions which he held and performed the jobs in a manner

which met and/or exceeded the Defendant’s legitimate expectations.

       ANSWER:        Defendants deny the allegations of Paragraph 10.

       11.     Plaintiff had focal segmental glomerulosclerosis (FSGS) and required a kidney

transplant.

       ANSWER:        Defendants are without knowledge or information to admit or deny the

truth of the allegations of Paragraph 11 and therefore deny the same.

       12.     Plaintiff received a kidney transplant on or around May 6, 2013.

       ANSWER:        Defendants are without knowledge or information to admit or deny the

truth of the allegations of Paragraph 12 and therefore deny the same.

       13.     Plaintiff applied for, and was approved for intermittent FMLA.

       ANSWER:        Defendants cannot admit or deny without specific allegation to Paragraph

13.

       14.     Plaintiff was on intermittent FMLA from 2013-2018 due to the possibility of

kidney rejection signs.

       ANSWER:        Defendants are without knowledge or information to admit or deny the

truth of the allegations of Paragraph 14 and therefore deny the same.

       15.     Plaintiff was required by his physician to test his temperature and blood pressure

every morning to ensure there was no sign of rejection.

       ANSWER:        Defendants are without knowledge or information to admit or deny the

truth of the allegations of Paragraph 15 and therefore deny the same.




                                                3
       Case 4:20-cv-00099-RP-HCA Document 4 Filed 03/25/20 Page 4 of 13



       16.      If Plaintiff’s levels were not normal, he was required to go to the doctor

immediately causing him to miss work.

       ANSWER:         Defendants are without knowledge or information to admit or deny the

truth of the allegations of Paragraph 16 and therefore deny the same.

       17.      Plaintiff notified his employer by calling in every day he still required time off.

       ANSWER:         Defendants deny the allegation of Paragraph 17.

       18.      Plaintiff was able to work with no restrictions as long as his temperature and

blood pressure was normal.

       ANSWER:         Defendants are without knowledge or information to admit or deny the

truth of the allegations of Paragraph 18 and therefore deny the same.

       19.      On or around May 1, 2018, Plaintiff called into work under his FMLA to attend

the doctor for his raised blood pressure and temperature.

       ANSWER:         Defendants are without knowledge or information to admit or deny the

truth of the allegations of Paragraph 19 and therefore deny the same.

       20.      Plaintiff became very ill and was informed by his physician that his kidneys were

showing signs of rejection.

       ANSWER:         Defendants are without knowledge or information to admit or deny the

truth of the allegations of Paragraph 20 and therefore deny the same.

       21.      Plaintiff missed seven weeks of work due to his kidneys, and his doctor provided

him with a doctor’s note excusing him from work from May 3, 2018-June 18, 2018.

       ANSWER:         Defendants deny the allegations of Paragraph 21.

       22.      Plaintiff attempted to return to work on June 19, 2018 and did not have access to

the building.




                                                  4
       Case 4:20-cv-00099-RP-HCA Document 4 Filed 03/25/20 Page 5 of 13



       ANSWER:         Defendants deny the allegations of Paragraph 22.

       23.     Plaintiff was informed he was sent a certified letter to his house on June 12, 2018

notifying him of his termination.

       ANSWER:         Defendants admit the allegation of Paragraph 23.

       24.     Plaintiff was terminated on June 12, 2018 and never received any form of

termination letter even after JBS informed him they would send one to him.

       ANSWER:         Defendants deny the allegations of Paragraph 24.

       25.     Plaintiff met with human resources and was informed by Defendant Cornelius

that he was at nine points for attendance and they did not think he was going to make it until

November when the attendance points restart.

       ANSWER:         Defendants deny the allegations of Paragraph 25.

       26.     Employees are allowed [sic] receive 10 attendance points before being

terminated.

       ANSWER:         Defendants admit the allegation of Paragraph 26.

       27.     Plaintiff had a second meeting with Cornelius and two union representatives and

Cornelius told Plaintiff he had thirty-three (33) points and that is why he was terminated.

       ANSWER:         Defendants deny the allegations of Paragraph 27.

       28.     Plaintiff received 9 attendance points and was terminated even though he was on

FMLA during the time period.

       ANSWER:         Defendants deny the allegations of Paragraph 28.

       29.     Plaintiff informed JBS of every absence by calling into work every morning to

notify them.

       ANSWER:         Defendants deny the allegation of Paragraph 29.




                                                 5
        Case 4:20-cv-00099-RP-HCA Document 4 Filed 03/25/20 Page 6 of 13



        30.    Plaintiff was informed that every day he missed due to his disability he would be

written up for the absence.

        ANSWER:        Defendants deny the allegation of Paragraph 30.

        31.    The FMLA policy at JBS then required Plaintiff to meet with Human Resources

and overturn each write up and let them know the absence was due to his disability and is

covered by FMLA.

        ANSWER:        Defendants deny the allegations of Paragraph 31.

        32.    Plaintiff was denied accommodations, disciplined, and terminated because of his

disability.

        ANSWER:        Defendants deny the allegations of Paragraph 32.

         COUNT I – DISCRIMINATION – REAL OR PERCEIVED DISABILITY
                         (IOWA CODE CHAPTER 216)

        33.    Plaintiff repleads and incorporates Paragraphs 1-32 and 42-52 as if pled here.

        ANSWER:        Defendants re-allege and incorporate its responses to the preceding

paragraphs as though fully set forth.

        34.    The Defendants in this case treated the Plaintiff differently in the terms and

conditions of his employment based on his real or perceived disability.

        ANSWER:        Defendants deny the allegation of Paragraph 34.

        35.    Plaintiff has suffered from focal segmental glomerulosclerosis (FSGS) requiring

him to need a kidney transplant during his employment with JBS.

        ANSWER:        Defendants are without knowledge or information to admit or deny the

truth of the allegations of Paragraph 35 and therefore deny the same.

        36.    Plaintiff missed work due to illness and signs of kidney rejection.




                                                6
       Case 4:20-cv-00099-RP-HCA Document 4 Filed 03/25/20 Page 7 of 13



       ANSWER:         Defendants are without knowledge or information to admit or deny the

truth of the allegations of Paragraph 36 and therefore deny the same.

       37.     Plaintiff was written up multiple times for absences related to medical

appointments, which were FMLA absences.

       ANSWER:         Defendants deny the allegations of Paragraph 37.

       38.     Defendants’ actions violated Iowa Code Chapter 216 in such other ways as the

evidence may demonstrate.

       ANSWER:         Defendants deny the allegations of Paragraph 38.

       39.     Defendants terminated Plaintiff on the basis of his disability or their perception as

to being disabled.

       ANSWER:         Defendants deny the allegations of Paragraph 39.

       40.     Defendants’ actions were the cause of damages to Plaintiff.

       ANSWER:         Defendants deny the allegation of Paragraph 40.

       41.     Plaintiff suffered damages as a result of the aforesaid real or perceived disability

discrimination by Defendants.

       ANSWER:         Defendants deny the allegation of Paragraph 41.

       WHEREFORE, the Plaintiff, Thomas Bland, respectfully prays for judgment against

Defendants Swift Pork Company, JBS USA Food Company, and Chelsee Cornelius in a sum

deemed reasonable and proper for compensatory damages, and a sum deemed reasonable, for

cost and interest and such other or further relief as just and proper.

       DEFENDANTS’ RESPONSE: The Defendants deny the Plaintiff is entitled to any of

the stated relief mentioned in the WHEREFORE paragraph above.




                                                  7
        Case 4:20-cv-00099-RP-HCA Document 4 Filed 03/25/20 Page 8 of 13



        COUNT II: VIOLATION OF RIGTS UNDER FAMILY MEDICAL LEAVE ACT

        42.     Plaintiff repleads and incorporates Paragraphs 1-41 and 47-52 as if pled here.

        ANSWER:         Defendants re-allege and incorporate its responses to the preceding

paragraphs as though fully set forth.

        43.     The Defendant's actions in disciplining and terminating the Plaintiff were on the

basis of real or perceived disability, and his usage of FMLA leave, and in violation of Plaintiff’s

substantial rights under the Family Medical Leave Act, 29 U.S.C. §2601 et.seq.

        ANSWER:         Defendants deny the allegations of Paragraph 43.

        44.     The Defendants actions were both in violation of the Family Medical Leave Act

in interfering and in retaliation for the Plaintiff exercising his rights pursuant to the Family

Medical Leave Act.

        ANSWER:         Defendants deny the allegation of Paragraph 44.

        45.     As a proximate cause of the Defendants’ actions, Plaintiff has suffered general

and special damages including past and continuing lost wages and benefits.

        ANSWER:         Defendants deny the allegation of Paragraph 45.

        46.     The actions of the Defendants were willful and wanton which warrant an award of

punitive and/or liquidated damages.

        ANSWER:         Defendants deny the allegation of Paragraph 46.

        WHEREFORE, the Plaintiff, Thomas Bland, respectfully prays for judgment against

Defendants Swift Pork Company, JBS USA Food Company, and Chelsee Cornelius in a sum

deemed reasonable and proper for compensatory damages, and a sum deemed reasonable and

proper for punitive, liquidated or exemplary damages, for cost and interest and such other or

further relief as just and proper.




                                                 8
        Case 4:20-cv-00099-RP-HCA Document 4 Filed 03/25/20 Page 9 of 13



        DEFENDANTS’ RESPONSE: The Defendants deny the Plaintiff is entitled to any of

the stated judgment mentioned in the WHEREFORE paragraph above.

                         COUNT III: WRONGFUL TERMINATION

        47.    Plaintiff repleads and incorporates Paragraphs 1-46 as if pled here.

        ANSWER:        Defendants re-allege and incorporate its responses to the preceding

paragraphs as though fully set forth.

        48.    On June 19, 2018 Plaintiff was notified that his employment with JBS was

terminated as of June 12, 2018.

        ANSWER:        Defendants deny the allegations of Paragraph 48.

        49.    Defendant Cornelius told Plaintiff he was terminated for having nine attendance

points even though their policy states an employee is allowed up to ten attendance points before

termination.

        ANSWER:        Defendants deny the allegation of Paragraph 49.

        50.    Termination was relation and a violation of a clearly defined public policy in

Iowa.

        ANSWER:        Defendants deny the allegation of Paragraph 50.

        51.    Plaintiff provided Defendants with a doctor’s note excusing him from work from

May 3, 2018-June 18, 2018.

        ANSWER:        Defendants deny the allegations of Paragraph 51.

        52.    The Defendants took adverse employment actions against the Plaintiff, including

termination, in part based on the Plaintiff’s requests for and taking of FMLA leave.

        ANSWER:        Defendants deny the allegations of Paragraph 52.




                                                9
      Case 4:20-cv-00099-RP-HCA Document 4 Filed 03/25/20 Page 10 of 13



                     RESPONSE TO THE PLAINTIFF’S PRAYER FOR RELIEF

       The Defendant denies the Plaintiff is entitled to any of the stated relief mentioned in the

WHEREFORE paragraph in the Petition.

                                             DEFENSES

       Defendants assert the following affirmative and other defenses without assuming any

burdens of production, persuasion, or proof that, pursuant to law, are not legally assigned to

Defendants and are Plaintiff’s burden to prove.

       1.        The Plaintiff’s Petition fails to state a claim for which relief can be granted.

       2.        Any recovery is barred or limited because Plaintiff has mitigated his damages or

has failed to mitigate and/or minimize his damages, if any.

       3.        Some or all of Plaintiff’s claims are barred due to failure to exhaust administrative

remedies.

       4.        Each and every action taken with respect to Plaintiff was taken in good faith and

for legitimate, non-discriminatory, business-related, and non-retaliatory reasons, and without

legal bias or animus.

       5.        Defendants reserve the right to amend or add to their defenses as may be

appropriate.

       6.        Even assuming any unfavorable personnel action was taken against Plaintiff in

which an impermissible consideration was a factor – which Defendants deny – Defendant or

Defendants would have taken the same action even in the absence of the impermissible

consideration.

       7.        Even if Plaintiff were to prove a discriminatory factor motivated the alleged

actions – which Defendants deny– Defendant or Defendants would have taken the same action in




                                                   10
       Case 4:20-cv-00099-RP-HCA Document 4 Filed 03/25/20 Page 11 of 13



the absence of such motivation.

       8.      Without admitting any wrongful conduct by Defendant or any of the Defendant’s

employees, agents or representatives, Defendants neither authorized nor rarified any alleged

wrongful conduct by any employee, agent, or representative of Defendant, and therefore,

Defendant cannot be held liable for any punitive or exemplary damages arising out of any

alleged wrongful conduct by any of its employees, agents or representatives.

       9.      Any recovery on Plaintiff’s Complaint or any purported cause of action alleged

therein is barred in whole or in part by after-acquired evidence, which independently justified

Plaintiff’s termination.

       10.     To the extent Defendants discover during the course of this action that Plaintiff

engaged in any conduct that would have warranted discharge under Company policy, Plaintiff’s

right to recover damages beyond the date of discovery will be cut off and Plaintiff will be

prevented from obtaining reinstatement of employment under the after-acquired evidence

defense.

       WHEREFORE, Defendants request this court enter judgment against the Plaintiff and in

Defendants’ favor, and enter an order:

       1.      Dismissing the Petition at Law against Defendants, with prejudice and in its

               entirety;

       2.      Awarding Defendants costs and disbursements, including reasonable attorneys’

               fees accrued in this action; and

       3.      Granting Defendants such other relief and further relief as the Court deems just

               and equitable.




                                                  11
Case 4:20-cv-00099-RP-HCA Document 4 Filed 03/25/20 Page 12 of 13



Dated this 25th day of March, 2020.

                                           OGLETREE, DEAKINS, NASH,
                                           SMOAK & STEWART, P.C.

                                           s/ Christine Bestor Townsend
                                           Christine Bestor Townsend, AT0012175
                                           1243 North 10th Street, Suite 200
                                           Milwaukee, WI 53205
                                           Telephone: (414) 239-6413
                                           Facsimile: (414) 755-8289
                                           Email: christine.townsend@ogletree.com

                                           ATTORNEYS FOR DEFENDANTS




                                      12
      Case 4:20-cv-00099-RP-HCA Document 4 Filed 03/25/20 Page 13 of 13




                       PROOF OF SERVICE
The undersigned certifies that the foregoing instrument was served
upon the parties to this action by serving a copy upon each of the
attorneys listed below on March 25, 2020 by
        ☐U.S.
                                     ☐Fax
        Mail

        ☐Hand
                                     ☐Electronic Mail
        Delivered

        ☐FedEx                       ☒CM/ECF

bj.stoltze@stoltzelaw.com
Bruce H. Stoltze, Jr.
Stoltze & Stoltze, PLC
300 Walnut, Suite 260
Des Moines, IA 50309


                            s/ Christine Bestor Townsend
                               Ogletree, Deakins, Nash, Smoak
                               & Stewart, P.C.



                                                                     42215538.1




                                              13
